TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00420-CV



                                Douglas K. Conley, Appellant

                                              v.

                                  Kelly L. Conley, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-FM-04-002639, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Douglas K. Conley filed his notice of appeal on June 5, 2006, and the

clerk’s record was filed on July 20, 2006. On August 17, 2006, the Clerk of this Court sent

Conley notice that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by August 28, 2006. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b), (c).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices B.A. Smith, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: October 11, 2006